EXAMINERS AMENDMENT


 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
 	Authorization for this examiner’s amendment was given in a telephone interview with Jaques Loock, Registration No. 70,140, on 1/25/2022.

 	The claims have been amended as follows:

1.	(Currently Amended) A system comprising:
one or more computer processor devices; and
one or more memory devices having stored thereon instructions that configure the one or more computer processor devices, when executing the instructions, to perform operations comprising:
generating a map-based graphical user interface (GUI) for a social media platform, the map-based GUI including an interactive map that shows a geographical area;
, wherein geographic distribution of the anomality metric is determined in a procedure comprising:
dividing at least a portion of the map into a plurality of cells;
for each cell of the plurality of cells, calculating a corresponding first density value that indicates a density of a first plurality of ephemeral social media items posted from an area associated with the cell during a first time period;
for each cell of the plurality of cells, calculating a corresponding second density value that indicates a density of a second plurality of ephemeral social media items posted from the associated area during a second time period that is later in time than the first time period; and
determining, for each cell, a level of unusualness of social media item posting based on a comparison of the corresponding first value and the corresponding second value;
, wherein the display of the plurality of gallery icons is based on the anomality metric; and
responsive to receiving user input indicating selection of a particular one of the plurality of gallery icons, causing automated sequential reproduction of the respective set of social media items.

2.	(Previously Presented) The system of claim 1, wherein the metric of collective user activity indicated by the heatmap is based on user activity limited to posting of geo-tagged social media content that is published for general accessibility.

3.	(Canceled)


at a server system, receiving from a user device a request for information to display on the user device the interactive map for a target geographical area; and
from the server system, serving to the user device a set of heatmap data points for the target geographical area, enabling rendering of the heatmap in the interactive map by the user device.

5.-6.	(Canceled)

7.	(Currently Amended)  The system of claim 1, wherein the instructions further configure the one or more computer processor devices to perform operations comprising:
accessing a data set of posting events;
pruning the data set to exclude a number of posting events from the data set, thereby to form a pruned data set; and
determining the geographic distribution of the anomality metric and causing display of the heatmap based on the pruned data set.

8.	(Original)  The system of claim 7, wherein the pruning of the data set comprises imposing a per-user limit, such that the pruned data set includes no more than a predefined maximum number of posting events from any individual user.



10.	(Original)  The system of claim 9, wherein the identifying of the set of excluded posting events is additionally based at least in part on satisfaction by each excluded posting event of an isolation criterion that defines a threshold geographical isolation of the respective posting event in the data set.


generating a map-based graphical user interface (GUI) for a social media platform, the map-based GUI including an interactive map that shows a geographical area;
causing display on the interactive map of a heatmap overlaid on the displayed geographical area to indicate geographical distribution of a metric of collective user activity on the social media platform, the metric of collective user activity indicated by the heatmap being based at least on part on an anomality metric that indicates, for a respective location in the geographical area, a level of unusualness of collective social media item posting from the respective location within a particular time window compared to historical social media item posting from the respective location, wherein geographic distribution of the anomality metric is determined in a procedure comprising:
dividing at least a portion of the map into a plurality of cells;
for each cell of the plurality of cells, calculating a corresponding first density value that indicates a density of a first plurality of ephemeral social media items posted from an area associated with the cell during a first time period;
for each cell of the plurality of cells, calculating a corresponding second density value that indicates a density of a second plurality of ephemeral social media items posted from the associated area during a second time period that is later in time than the first time period; and
determining, for each cell, a level of unusualness of social media item posting based on a comparison of the corresponding first value and the corresponding second value;
, wherein the display of the plurality of gallery icons is based on the anomality metric; and
responsive to receiving user input indicating selection of a particular one of the plurality of gallery icons, causing automated sequential reproduction of the respective set of social media items.

12.	(Previously Presented) The method of claim 11, wherein the metric of collective user activity indicated by the heatmap is based on user activity limited to posting of geo-tagged social media content that is published for general accessibility.

13.	(Canceled)


at a server system, receiving from a user device a request for information to display on the user device the interactive map for a target geographical area; and
from the server system, serving to the user device a set of heatmap data points for the target geographical area, enabling rendering of the heatmap in the interactive map by the user device.

15.-16.	(Canceled)

17.	(Currently Amended)  The method of claim 11, further comprising:
accessing a data set of posting events;
pruning the data set to exclude a number of posting events from the data set, thereby to form a pruned data set; and
determining the geographic distribution of the anomality metric and causing display of the heatmap based on the pruned data set.

18.	(Original)  The method of claim 17, wherein the pruning of the data set comprises imposing a per-user limit, such that the pruned data set includes no more than a predefined maximum number of posting events from any individual user.



20.	(Original)  The method of claim 19, wherein the identifying of the set of excluded posting events is additionally based at least in part on satisfaction by each excluded posting event of an isolation criterion that defines a threshold geographical isolation of the respective posting event in the data set.

 	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1 and 11 as a whole.  
 	At best the prior arts of record, specifically, Longo (US 2015/0201030) teaches an interface including a heatmap on a map; the heatmap indicates different concentrations of location-based content e.g., social media content, such as tweets/postings or check ins; markers/icons that indicate a region on the map are displayed; when selected, content associated with the marker/icon is displayed; the heatmap provides a metric/measurement/analysis that indicates, for a given region, a comparison of different or high levels of content activity for different subregions within the heatmap region; the interface can be configured to display content/heatmaps related to a particular time window/period e.g., see Longo Fig. 7, [0109-0112, 0083-0085, 0091, 0086].   Harris (US 8,639,767) teaches a system that displays alerts to a user 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.

 	Thus, independent claims 1 and 11 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143